DETAILED ACTION
This communication is in responsive to Application 16/825418 filed on 10/05/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims & IDS:
		Claims 24-37 and 44-49 are presented for examination.
		IDS filed on 8/8/2022 and 10/6/2022 have been considered and approved. 
Response to Arguments
3.	Applicant’s arguments in the amendment filed on 10/05/2022 regarding claim rejection under 35 USC § 102 with respect to Claims 24-37 and 44-49 are moot in view of the new ground of rejection. Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/6/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-37 and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Cesa Klein et al. (hereinafter Cesa) US 7543052 B1 in view of Sampath et al. (hereinafter Sampath) US 8738906 B1. 

Regarding Claim 24, Cesa teaches a method, comprising: 
providing, from a configuration server of a distributed computing environment to a first node of the distributed computing environment (Col, 4, lines 15-32, Col. 6, lines 17-45 and Col. 17, line 60-Col. 19, line 33; Traffic classification database 137 stores traffic classes associated with data flows that traverse access link 21. Traffic classification database 137, in one embodiment, stores the traffic classes and corresponding data (e.g., matching rules, policies, partition pointers, etc.) related to each traffic class in a hierarchical tree. This tree is organized to show parent-child retationships--that is, a particular traffic class may have one or more subordinate child traffic classes with more specific characteristics (matching rules) than the parent class. For example, at one level a traffic class may be configured to define a particular user group or subnet, white additional child traffic classes can be configured to identify specific application traffic associated with the user group or subnet), at least a first set of customized traffic classification rules to be applied to network packets (Col. 17, line 60-Col. 19, line 33; custom traffic classification rules applied to network packets), 
wherein a particular customized traffic classification rule of the first set is based at least in part on header contents of the network packets (see Col. 8, lines 47-51, Col. 20, lines 37-56 where classification is based on header information. Also see Col. 17, line 60-Col. 19, line 33; each traffic class has at least one attribute defining the criterion(ia) used for identifying a specific traffic class. For example, a traffic class can be defined by configuring an attribute defining a particular IP address or subnet. Of course, a particular traffic class can be defined in relation to a plurality of related and/or orthogonal data flow attributes. U.S. Pat. Nos. 6,412,000 and 6,591,299, and U.S. patent application Ser. No. 10/039,992 describe some of the data flow attributes that may be used to define a traffic class, as well as the use of hierarchical classification structures to associate traffic classes to data flows); 
providing, from the configuration server to a second node of the distributed computing environment, at least a second set of customized traffic classification rules (Col. 17, line 60-Col. 19, line 33; each traffic class has at least one attribute defining the criterion(ia) used for identifying a specific traffic class. For example, a traffic class can be defined by configuring an attribute defining a particular IP address or subnet. Of course, a particular traffic class can be defined in relation to a plurality of related and/or orthogonal data flow attributes. U.S. Pat. Nos. 6,412,000 and 6,591,299, and U.S. patent application Ser. No. 10/039,992 describe some of the data flow attributes that may be used to define a traffic class, as well as the use of hierarchical classification structures to associate traffic classes to data flows), wherein the second set differs from the first set (Col. 17, lines 61-63 a set of matching rules or attributes allowing for logical grouping of data flows that share the same characteristic or set of characteristics “implies different set of rules.” Also, traffic classification database 137 stores traffic classes associated with data flows that traverse access link 21. Traffic classification database 137, in one embodiment, stores the traffic classes and corresponding data (e.g., matching rules, policies, partition pointers, etc.) related to each traffic class in a hierarchical tree. This tree is organized to show parent-child relationships--that is, a particular traffic class may have one or more subordinate child traffic classes with more specific characteristics (matching rules) than the parent class. For example, at one level a traffic class may be configured to define a particular user group or subnet, white additional child traffic classes can be configured to identify specific application traffic associated with the user group or subnet); 

Cesa teaches as stated above first and second set of customized classification rules but does not expressly teach initiating a transmission of a first network packet at the first node based at least in part on the first set of customized traffic classification rules; and initiating a transmission of a second network packet at the second node based at least in part on the second set of customized traffic classification rules. However, the limitations are suggested from Cesa’s teachings. For example, Cesa states to facilitate the implementation, configuration and management tasks associated with bandwidth management and other network devices including traffic classification functionality, various traffic classification configuration models and data structures have been implemented. For example, various routers allow network administrators to configure access control lists (ACLs) consisting of an ordered set of access control entries (ACEs). Each ACE contains a number of fields that are matched against the attributes of a packet entering or exiting a given interface. In addition, each ACE has an associated action that indicates what the routing system should do with the packet when a match occurs. ACLs can be configured to accomplish or facilitate a variety of tasks, such as security, redirection, caching, encryption, network address translation, and policy routing. Once configured by an administrator, the routing system compiles the ACL into a hash table to expedite the took up process during operation of the system. 
Moreover, the root traffic classifications are "/Inbound" and "/Outbound" data flows. Any data flow not explicitly classified is classified as "/Inbound/Default" or "/Outbound/DefauLt". In one embodiment, administrator interface 150 displays the traffic class tree and allows for selection of a traffic class and the configuration of bandwidth utilization controls for that traffic class, such as a partition, a policy, or a combination thereof. Administrator interface 150 also allows for the arrangement of traffic classes into a hierarchical classification tree.
Also see Col. 13, lines 15-47 & Claims 18, 20. To support Cesa’s teachings, Examiner cites to Sampath. 
Sampath on the other hand teaches Node 110-1 may communicate with application server 130 “configuration server of a distributed network” to obtain one or more sets of content associated with a group of categories that are to be used to classify traffic “traffic classification rules.” See Col. 4, lines 6-25 & Fig. 1. 
Sampath further teaches initiating a transmission of a first network packet at the first node based at least in part on the first set of customized traffic classification rules (Col. 9, lines 27-44; see decision component 430 that transmit packets according to classification and policy rules. Also see Col. 4, lines 37-64 & Fig.1; Application server 130 and/or node 110 may transmit information, associated with the type of traffic and/or content, to another node 110 that enables the other node 110 to update a classifier associated with other node 110. All or a portion of the functions and/or operations described as being performed by application server 130 may also, or alternatively, be performed by node 110 e.g. node 110 transmit traffic or content that has not been processed to application server 130 according to the rules. Also, Application server 130 may transmit all or a portion of a copy of the repository of content to node 110-1 that enables node 110 to train a classifier associated with node 110-1); 
and initiating a transmission of a second network packet at the second node based at least in part on the second set of customized traffic classification rules (Col. 9, lines 27-44; see decision component 430 that transmit packets according to classification and policy rules. Also see Col. 4, lines 37-64 & Fig.1; Application server 130 and/or node 110 may transmit information, associated with the type of traffic and/or content, to another node 110 that enables the other node 110 to update a classifier associated with other node 110. All or a portion of the functions and/or operations described as being performed by application server 130 may also, or alternatively, be performed by node 110 e.g. node 110-2 transmit traffic or content that has not been processed to application server 130 according to the rules. Also, Application server 130 may transmit all or a portion of a copy of the repository of content to node 110-1 that enables node 110 to train a classifier associated with node 110-1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Sampath into the system of Cesa in order to identify one or more attributes associated with traffic. The system may then determine that at least one attribute, of the one or more attributes, matches an attribute of a set of attributes that correspond to a set of categories of traffic. Based on determining that the at least one attribute matches the attribute of the set of attributes, the system may identify a category, of the set of categories, that corresponds to the attribute. The system may associate the category with the traffic, and process the traffic based on the associated category (abstract).

Regarding Claim 25, Cesa in view of Sampath teaches the method as recited in claim 24, further comprising: providing, to the first node from the configuration server, an indication of a performance constraint for traffic of a first traffic category indicated in the first set of customized classification rules (see Cesa  in Col. 19, line 34-Col. 20, line 28. Also see Sampath in Col. 9, lines 27-57; Decision component 430 may identify a manner in which traffic is to be processed, by node 110, based on a classification of the content. Decision component 430 may, for example, use policy information to identify one or more ways to process traffic based on which category is assigned to the traffic. In one example, the policy information may indicate that a content filtering operation is to be performed on traffic (e.g., by dropping packets, not processing packets, etc.) that is assigned to a first category (e.g., associated with malicious software, malware, etc.). Additionally, or alternatively, the policy information may indicate that a website filtering operation is to be performed on the traffic (e.g., by blocking access to a website, by not rendering a web page, etc.) that is assigned to a second category (e.g., associated with blacklisted or unauthorized address, such as a URL, URI, etc.)), wherein the transmission of the first network packet is based at least in part on determining that the performance constraint would not be violated by the transmission (Col. 9, lines 27-57; applying policy where some traffic is being prevented from transmission to destination).

Regarding Claim 26, Cesa in view of Sampath teaches the method as recited in claim 24, Sampath further comprising: receiving, at the configuration server, a programmatic request from the first node, wherein said providing the first set of customized traffic classification rules is responsive to the programmatic request (Col. 4, lines 1-25 & Fig. 1; Node 110 sends a request to application server about how to go about new type of traffic where the server provides customized traffic rules to handle the new type of traffic).

Regarding Claim 27, Sampath teaches the method as recited in claim 24, wherein the first node comprises at least a portion of a virtualization manager of an instance host of a virtualized computing service (Col. 3, lines 31-67 & Fig. 1; this limitation is obvious to one of ordinary skill in the art because Node 110 may include a network device that transmits traffic (e.g., packets). For example, node 110 may take the form of a routing device, a switching device, a multiplexing device, a firewall device, or a device that performs a combination of routing, switching, security functions, and/or multiplexing functions. In one implementation, node 110 may be a digital device. In another implementation, node 110 may be an optical device. In yet another implementation, node 110 may be a combination of a digital device and an optical device).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use virtualized computing device and service in order to gain savings on cost by not having to buy as many physical devices. Utilizing such teachings enable the system increase efficiency and productivity where downtime is reduces by enhancing resilience in disaster recovery situations at a lower cost (common knowledge). 

Regarding Claim 28, Cesa in view of Sampath teaches the method as recited in claim 24, further comprising: obtaining, at the configuration server, an indication of a detection of a particular network traffic pattern, wherein said providing the first set of customized traffic classification rules is responsive to the indication of the detection (see Cesa in Col, 4, lines 15-32, Col. 6, lines 17-45 and Col. 17, line 60-Col. 19, line 33; Traffic classification. Also see Sampath in Col. 8, lines 64-67 and Col. 9, lines 1-12; classifier component 420 may analyze the address to determine whether the address matches a pattern of addresses associated with content that is assigned to a particular category. In performing this analysis, classifier component 420 may use a regular expression. For a websites category or a message category, for example, the addresses may match a regular expression of *.com, where "*" represents any character or symbol. Yet another technique may use information regarding a type of content, such as a file type, to identify the category to assign to the analyzed content. For example, the file type may correspond to an executable file, a script, programming code, etc. Content analyzer 420 may assign a legitimate application category or a non-legitimate application category based on the file type, script, programming code, etc. A further technique may use a combination of the above-identified techniques and/or another technique to assign a category to the analyzed content).

Regarding Claim 29, Cesa in view of Sampath teaches the method as recited in claim 24, further comprising: collecting one or more metrics from the first node (see Cesa integration of traffic into bandwidth where bandwidth metrics are collected in Col. 13, lines 15-Col. 14, line 35. Also see Sampath in Col. 4, lines 6-37 & Fig.5; Node 110 may analyze the sets of content to generate classification metrics associated with the group of categories. Node 110 may analyze content obtained from packets associated with traffic being processed by node 110. Node 110 may also, or alternatively, communicate with content server 140 to obtain (e.g., pre-fetch) content (e.g., a web page, etc.) identified by the packets associated with the traffic (e.g., based on a URL, etc.). Node 110 may use the classification metrics to classify the content based on the classification metrics. Node 110 may process the traffic based on policy information that identifies how the traffic is to be processed based on the classification of the content. Node 110 may identify a particular type of traffic that has not previously been processed by node 110 and/or cannot be classified by node 110 and may obtain, from application server 130, classification metrics that identify how to classify and/or process the traffic); and customizing the traffic classification rules of the first set for the first node based at least in part on the one or more metrics (see Cesa integration of traffic into bandwidth where bandwidth metrics are collected in Col. 13, lines 15-Col. 14, line 35. Also see Sampath in Col. 4, lines 6-37 and Figs. 5-7).

Regarding Claim 30, Cesa in view of Sampath teaches the method as recited in claim 24, further comprising: obtaining an indication of an application being run at the first node (see Cesa integration of traffic into bandwidth where bandwidth metrics are collected in Col. 13, lines 15-Col. 14, line 35. Also see Sampath in Col. 4, lines 6-37 & Fig.5; web application e.g. Node 110 may analyze the sets of content to generate classification metrics associated with the group of categories. Node 110 may analyze content obtained from packets associated with traffic being processed by node 110. Node 110 may also, or alternatively, communicate with content server 140 to obtain (e.g., pre-fetch) content (e.g., a web page, etc.) identified by the packets associated with the traffic (e.g., based on a URL, etc.). Node 110 may use the classification metrics to classify the content based on the classification metrics. Node 110 may process the traffic based on policy information that identifies how the traffic is to be processed based on the classification of the content. Node 110 may identify a particular type of traffic that has not previously been processed by node 110 and/or cannot be classified by node 110 and may obtain, from application server 130, classification metrics that identify how to classify and/or process the traffic); and customizing the traffic classification rules of the first set for the first node based at least in part on the indication of the application (see Cesa integration of traffic into bandwidth where bandwidth metrics are collected in Col. 13, lines 15-Col. 14, line 35. Also see Sampath in Col. 4, lines 6-37 and Figs. 6-7).

Claim 31-33 are substantially similar to above claims, thus the same rationale applies. 

Regarding Claim 34, Cesa in view of Sampath teaches the system as recited in claim 31, wherein the first node comprises at least a portion of one or more of: (a) a switch (see Cesa in Fig. 1), (b) a router (see Cesa in Fig. 1), (c) a gateway (d) a load-balancer, or (e) a storage device (see Sampath in Col. 4, lines 52-62; Node 110 is switch or router or firewall device).

Claim 35-37, 44-49 are substantially similar to above claims, thus the same rationale applies. 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/6/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455